DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-15 are pending. Claims 1-9 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 8, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter et al. (US 2014/0276840).
 
Referring to claim 10, Richter, disclose a helical blade 146 (Fig. 3, a portion of Fig. 3 is reproduced below) that is capable of being a propeller for converting rotational movement of the propeller into locomotion of the propeller relative to a medium which at least partially surrounds the propeller. 

    PNG
    media_image1.png
    145
    527
    media_image1.png
    Greyscale

	Attention is directed to Fig. 1B-1C of Richter’s drawings and paragraphs [0075] and [0088]. Fig. 1B is reproduced below. The figure shows that the width of blade 146 is smaller than an inner diameter of cannula 120. In paragraph [0088] Richter discloses the central bore of cannula 120 has a diameter from about 2 mm to about 5 mm. Based on the disclosure in Fig. 1B and paragraph [0088] one of ordinary skill in the art will understand that the width of the blade 146 a little bit less than 5 mm. In paragraph [0075] Richter also discloses blade 146 can have a thickness of 0.4 mm. Figures 1(a) and 1(b) of the instant application are reproduced below to show the aspect ratio of the propeller. Examiner contends that if the thickness of the blade 146 of Richter is 0.4 mm and the width of the blade is 4 mm then the blade 146 of Richter has a ratio of 10 ((4 mm /2)/(0.4 mm/2) = 10), which is less than 3, thus, it would read on the limitation of “the aspect ratio of at least one cross section of the propeller, which cross section is a cross section related to the propeller’s helical axis, is 3 or more, and on at least one cross section which is perpendicular to the helical axis of the propeller, the axis passes through the propeller.”

    PNG
    media_image2.png
    273
    587
    media_image2.png
    Greyscale

Referring to claim 11, Richter discloses the propeller of claim 10, wherein the largest radius of any cross section of the propeller that is perpendicular to the propeller’s rotational axis is 5 mm or less (as discussed in the rejection of claim 10 above, the width of the blade 146 is less than 5 mm). 
 
Referring to claim 12, Richter the propeller of claim 10, wherein the smallest radius of any cross section of the propeller that is perpendicular to the propeller’s rotational axis is 300 um or less. Figure 1(b) of the instant application, which is reproduced above, shows the smallest radius of any cross section of the propeller is numeral “7” (see para [0077] of the publication of the instant application), which is half of the thickness of the propeller. In paragraph [0075] Richter discloses blade 146 can have a thickness of 0.4 mm (400 micrometers). Thus, half of thickness is 0.2 mm (200 micrometer). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN V NGUYEN/Primary Examiner, Art Unit 3771